Title: From George Washington to Benjamin Lincoln, 27 November 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     
                     Dear SirHead Quarters 27th Novemr 1782.
                  
                  I have been honored with your favor of the 20th covering a Resolve making provision for the Geographers of the Army and another explanatory of the Resolve of the 7th of Augt—A Question has been made whether The liberty for senior Officers intitled to remain in service, to retire upon half pay, is confined to those Lines which are now to be reformed or whether the allowance is general—Be pleased to answer this as soon as possible, as I expect applications.
                  I have yet heard nothing from New Hamshire—New Jersey is taking measures to fill her Battalions to 500 Rank and File.
                  Hazens Regt is so respectable at present that I should not think a reform expedient at this time—He probably may have more Officers than the establishment requires—if so, the supernumeraries may be put upon the footing of those in other Corps.
                  I pray your attention to the Shirts for the Army—They are indeed extremely wanted, and I wish an answer to my letter of the 6th Inst. respecting the general supply of Cloathing for the next year.
                  I have granted a permit for the Ship Amazon to proceed from New York to Wilmington with Cloathing &c. for the Prisoners of War in Pennsylvania—Maryland and Virginia—I inclose you a Copy of it—I have informed Sir Guy Carleton of the consequences of putting other Goods than those really intended for the prisoners, on board the Flag, and have desired him to direct Capt. Armstrong to make you a Return upon his arrival at Wilmington of the number of Packages under his Care and their Contents.  You will then be pleased to furnish him with the necessary passports to the interior Country. I have the honor to be &c.
                  
                     P.S.  We have such a great number of Arms become useless for the want of small repairs, that I am very anxious some measures should be fallen upon this winter to make our stock good—I submit to you, whether a Company of German Artificers, a Contract for repairing Arms, or some other immediate and effectual expedients, are not essential to the success of our future prospects.
                     The Inspector has represented the necessity of having Company Books sent on before the close of the year; as it will be impossible to have the accounts kept regularly without them; it is for that reason, I wish it might be done.
                  
                  
               